UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7072



DANA S. GRAHAM,

                                             Petitioner - Appellant,

          versus

WARDEN OF THE AUGUSTA CORRECTIONAL CENTER;
ATTORNEY GENERAL OF VIRGINIA,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-91-752)


Submitted:   November 21, 1996            Decided:   December 4, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Dana S. Graham, Appellant Pro Se. Linwood Theodore Wells, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the magistrate judge's order* denying Appel-
lant's motion for relief from a judgment denying relief on his

petition filed under 28 U.S.C. § 2254 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the magistrate

judge's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the magistrate judge. Graham v. Warden, No. CA-91-752

(E.D. Va. June 19, 1996). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




    *
      The parties consented to the exercise of jurisdiction by a
magistrate judge pursuant to 28 U.S.C. § 636(c) (1994).

                                2